Title: To Thomas Jefferson from Thomas Read, 7 April 1781
From: Read, Thomas
To: Jefferson, Thomas



Sir
Charlotte. 7. April. 1781.

The Court Martial of this County have directed me to lay before your Excellency, a Copy of their Proceedings respecting the March of their Militia, Ordered to the Southard to join General Greene, and to await your farther Orders respecting the same. And at the same time to Acquaint your Excellency that on the Approach of Lord Cornwallis to this State, the whole of the Militia of this County were Ordered to March to join General Greene with an Expectation, that such who Cou’d not Procure Arms, would be supply’d by General Greene. As that was not the Case, as many of the Men as was furnished in the County with Arms, Marched, the others were sent home by the Orders of General Greene. So the whole of the Militia of this County have Performed a tour of duty, since those Ordered to Portsmouth, which makes it the Tour of those Men now at Portsmouth, should your excellency think it Necessary to Repeat the Order for the March of the 156 Men to the Southard.
Cap. White, who delivers this, will take Charge of any Order you may be pleased to give respecting this Matter. I have the Honour to be Sir Your Mo: Obt. Servt.,

Thomas Read

